1          Edward J. Maney
           Chapter 13 Trustee
2          101 N. First Ave., Suite 1775
           Phoenix, Arizona 85003
3          Telephone (602) 277-3776
           ejm@maney13trustee.com
4
                                   IN THE UNITED STATES BANKRUPTCY COURT
5                                          FOR THE DISTRICT OF ARIZONA

6          In re:                                          )       CHAPTER 13 PROCEEDINGS
                                                           )
7                                                          )       CASE NO. # 2: 19-13347-EPB
           YAHIR EDUARDO BAUTISA RETANA,                   )
8          ELIZABETH PARTIDA,                              )       TRUSTEE'S EVALUATION AND
                                                           )       RECOMMENDATION(S) REPORT WITH
9                                                          )       NOTICE OF POTENTIAL DISMISSAL IF
                                                           )       CONDITIONS ARE NOT SATISFIED
10                                                         )       RE: CHAPTER 13 PLAN
                                           (Debtor(s)      )       docket #2       filed October 20, 2019
11

12                  Edward J. Maney, Trustee, has analyzed the Debtors’ Chapter 13 Plan and supporting

13         documents and submits the following evaluation and recommendation(s):
14
      General requirements:
15

16
           a.       Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to review
17                  all proofs of claim filed with the Court and resolve any discrepancies between the claims and
                    the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Please
18                  submit a copy of the Court’s Claims Register with any submission of the Order Confirming.

19     b.           Requests by the Trustee for documents and information are not superseded by the filing of an
                    amended plan or motion for moratorium.
20
       c.           The Trustee will object to any reduction in the Plan duration or payout in a proposed Order
21                  Confirming Plan unless an amended or modified plan is filed and noticed out.

22     d.           The Debtors are required to provide directly to the Trustee, within 30 days after their filing,
                    copies of their federal and state income tax returns for every year during the duration of the
23                  Chapter 13 Plan. This requirement is to be included in any Order Confirming.
24     e.           The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
                    Order shall not constitute an informal proof of claim for any creditor.”
25
      f.            The Trustee requires that any proposed Order Confirming Plan state: “Debtor is instructed to
26                  remit all payments on or before the stated due date each month. Debtor is advised that when
                    payments are remitted late, additional interest may accrue on secured debts, which may result in
27
                    a funding shortfall at the end of the Plan term. Any funding shortfall must be cured before the
28                  Case can be discharged. This requirement is effective regardless of Plan payments
                    suspensions, waivers or moratoriums, and must be included in any Plan Confirmation Orders.”

     Case 2:19-bk-13347-EPB               Doc 22      Filed 01/07/20     Entered 01/07/20 12:53:20          Desc
                                                         Page 1 of 4
1                                                                          Trustee’s Recommendation
                                                                           Case No.# 2: 19-13347-EPB
2                                                                          Page #2

3

4      g.    At the time of confirmation, the Trustee will require the Debtors to certify that they are current
             on all required tax filings and any domestic support orders.
5
       h.    At the time of confirmation, the debtor(s) are required to certify, via language in the Order
6            Confirming, that they are current on all payments that have come due on any Domestic Support
             Orders since the filing of their case and that they are current on all required tax return
7            filings [pursuant to 11 U.S.C. §1308].
8       i.   DEBTORS / DEBTORS’ COUNSEL REMINDER - A letter is to be submitted to the Trustee,
             accompanying any Order Confirming, addressing all issues as they are listed in the Trustee’s
9
             Recommendation. In addition, all documents (ex: tax returns, paystubs etc.) submitted to the
10           Trustee must be redacted – in compliance with Fed.R.Bankr.P.9037 -- by debtors and/or their
             counsel.
11

12

13    Specific Recommendations:

14
      1.     The Trustee requires the debtors supply a copy of statements that reveals the balance on
15           hand - in all of their financial/bank accounts - on the date of the filing of their case.
16    2.     Valle Eldorado Homeowners Association has filed an objection to the Plan which must be
             resolved before the Plan can be confirmed.
17
      3.     The proofs of claim filed by Wells Fargo (mortgage arrears - claim #2) and the Internal Revenue
18           Service differ by classification and/or amount from these creditors’ treatment under the Plan. To
             resolve this discrepancy, the Trustee requires either; a) Debtor object to the Proof of Claim; b)
19
             the creditor sign-off on an Order Confirming; c) the Order Confirming be altered to pay the
20           creditor pursuant to the Proof of Claim including payment of the contract rate of interest; or d)
             Debtor file an Amended Plan to provide for the creditor's claim as shown by the Proof of Claim.
21
      4.     The Internal Revenue Service's proof of claim [#1] dated November 4, 2019 indicated Debtor has
22           not filed income tax returns for 2013, 2014 and 2015. The Trustee requires Debtor to
             immediately prepare and file all unfiled tax returns. Failure to file said returns or the required
23           Affidavit within 30 days from the date of this Trustee's Recommendation and providing a
             stamped copy of said returns may result in the Trustee lodging an Order automatically
24           dismissing Debtor's case.

25    5.     Considering items #2, #3 and #4 above, the Trustee's analysis reveals a $38,362 funding
             shortfall including Chapter 7 Reconciliation, which must be cured before the Plan can be
26           confirmed.
27    6.     Plan fails to provide a specific day of the month by which the first and subsequent payments are
             to be paid into the Plan. The Trustee has established a constructive payment due date of the
28           19th day of the month with the first interim payment to be paid on or before November 19, 2019.

     Case 2:19-bk-13347-EPB        Doc 22     Filed 01/07/20      Entered 01/07/20 12:53:20        Desc
                                                 Page 2 of 4
1                                                                         Trustee’s Recommendation
                                                                          Case No.# 2: 19-13347-EPB
2                                                                         Page #3

3

4
      7.    The Trustee will disburse the mortgage conduit payments beginning November 1, 2019. The
5           Trustee will disburse the mortgage conduit payments for the duration of the Plan, unless
            otherwise ordered. For any month when the funds on hand in the case are insufficient to
6           allow the payment of a full conduit payment and any adequate protection payments on
            personal property that has become due, the Trustee will pay the conduit payment on the
7           next disbursement date when the debtor(s) case has sufficient funds to pay a full conduit
            payment. If the Trustee receives a Notice of Payment Change filed by the creditor, the
8           Trustee will adjust the plan payment amount to reflect the increase or decrease in the
            mortgage payment. The Trustee is authorized to disburse the new mortgage conduit
9           payment without seeking an order of the Court or a modification of the plan. See L.R.B.P.
            2084-4.
10
      8.    The Plan proposes payment of the secured claims to Conn’s HomePlus (appliances) and
11          Snap Finance (tires) who have not filed secured proofs of claim. The Trustee requires the
            Debtor(s) to provide verification of the creditor’s security interest by providing him with a copy
12          of the security documents, such as a security agreement, UCC-1, title, deed of trust or the
            like. Moreover, the Trustee requires that the Order Confirming Plan provide: “The Trustee
13          has authority to pay on the secured debts owed to Conn’s HomePlus and Snap Finance even
            though these creditors have not filed secured proofs of claim, but the Plan and this Order are
14          not an informal proof of claim for any creditor.” Alternatively, if the security interest cannot be
            verified by the Debtor(s), then the Debtor(s) may delete the proposed treatment in a proposed
15          order confirming plan:
16          a.      pursuant to the language in Section (C)(5) of the Model Plan;
            b.      after filing a motion and providing 28 days’ notice to the creditor of the intent to delete
17                  the proposed secured treatment from the Plan; or
            c.      by having the creditor, through its agent/representative or legal counsel, sign the order
18                  confirming plan approving the treatment of its claim through the Plan.

19    9.    The Debtors received significant tax refunds for 2018, which, if allowed to continue, would
            constitute a diversion of projected disposable income. The Trustee requires the Debtors to
20          adjust payroll tax deductions to prevent over- or under-withholding, amend Schedule I
            increasing Plan payments accordingly and provide two consecutive pay stubs to verify this
21          has been corrected OR turn over tax refunds for each year during the life of the plan (2019,
            2020 and 2021) as supplemental plan payments.
22

23
                    In summary, the Plan can be confirmed subject to the condition(s) noted above,
24          adequate funding, and timely filed Stipulated Order Confirming, and Court approval. The
            Trustee requires that any Stipulated Order Confirming contain the “wet” signatures from
25          the debtors (where applicable), debtors counsel and objecting creditors if there are any.
             General unsecured creditors (including secured creditors with unsecured deficiency balances)
26          will be paid through the Trustee, subject to timely filed and allowed claims. Chapter 7
            reconciliation requirement must be met given debtors’ scheduled $55,355 equity in non-exempt
27          property at petition date. You are hereby advised that the Trustee may lodge an Order of
            Dismissal should Debtor fail to resolve item(s) #1, #4, #5 above and submit a Stipulated
28          Order Confirming to the Trustee for review and signature or request a hearing within 30
            days from the date of the mailing of this Trustee's Recommendation.
     Case 2:19-bk-13347-EPB       Doc 22     Filed 01/07/20     Entered 01/07/20 12:53:20         Desc
                                                Page 3 of 4
1                                                                            Trustee’s Recommendation
                                                                             Case No.# 2: 19-13347-EPB
2                                                                            Page #4
            Date See Electronic Signature Block
3
                                                                      EDWARD J. MANEY,
4                                                                     CHAPTER 13 TRUSTEE
5

6                                                                                    Digitally signed
7                                                                    Edward          by Edward J.
                                                                                     Maney, Esq.
8                                                                    J. Maney,       Date:
9

10                                                             By:
                                                                     Esq.            2020.01.07
                                                                                     10:29:31 -07'00'
                                                                     _______________________________
                                                                      Edward J. Maney ABN 12256
11                                                                    CHAPTER 13 TRUSTEE
                                                                      101 North First Ave., Suite 1775
12                                                                    Phoenix, Arizona 85003
                                                                      (602) 277-3776
13                                                                    ejm@maney13trustee.com

14          Copies of the forgoing
            mailed on [see electronic signature],
15          to the following:

16
            Yahir Retana
17          Elizabeth Partida
            7128 W. Hilton Ave.
18          Phoenix, AZ 85043
            Debtors
19

20          Thomas A. McAvity, Esq.
            4742 North 24th Street
21          Suite #300
            Phoenix, Arizona 85016
22          Debtors’ counsel

23

24

25

                     Grace
                                     Digitally signed
26                                   by Grace Harley
                                     Date:
27
                     Harley          2020.01.07
                                     12:49:42 -07'00'
28          By:
                     Trustee’s Clerk

     Case 2:19-bk-13347-EPB           Doc 22        Filed 01/07/20   Entered 01/07/20 12:53:20      Desc
                                                       Page 4 of 4
